A. G. E. Mills Corporation v. Commissioner.A. G. E. Mills Corp. v. CommissionerDocket No. 38988.United States Tax Court1953 Tax Ct. Memo LEXIS 191; 12 T.C.M. (CCH) 722; T.C.M. (RIA) 53227; June 29, 1953*191  Philip A. Brenner, Esq., for the petitioner. Joseph F. Lawless, Esq., for the respondent.  RAUMMemorandum Opinion RAUM, Judge: This is a transferee case in which the Commissioner has sought to charge the petitioner with income tax and 50 per cent penalty which he determined against Louis Swee, transferor, as follows: Deficiency50 Per CentKindper Statu-Penalty perYearof Taxtory NoticeStatutory Notice1942Income$ 7,741.79$ 3,870.901943Income856.05428.031944Income119,687.8259,843.911945Income26,965.4213,842.711946Income4,268.362,134.18The facts have been stipulated, and the transferor's liability for the amounts involved is conceded. The stipulation of facts includes the following paragraph: On or about January 15, 1950, Louis Swee, transferor, transferred to petitioner, A. G. E. Mills Corporation, without consideration, cash in the amount of $237,594.65. As a result of said transfer Louis Swee became insolvent. This case has arisen because some dispute or confusion has arisen as to the precise character of the transferee's liability. In view of the stipulation of facts, petitioner, *192  as transferee, is chargeable in full for the transferor's liability to the exent of $237,594.65 plus interest as provided by law. An order will be entered in accordance herewith.